                         Case 2:18-cv-00233-APG-GWF Document 23 Filed 02/13/19 Page 1 of 2




                     1   Paul T. Trimmer
                         Nevada State Bar No. 9291
                     2   JACKSON LEWIS, P.C.
                         3800 Howard Hughes Pkwy., Suite 600
                     3   Las Vegas, NV 89169
                         Tel: (702) 921-2460
                     4   Email: trimmerp@jacksonlewis.com

                     5   Veronica T. von Grabow
                         Admitted pro hac vice
                     6   950 17th Street, Suite 2600
                         Denver, CO 80202
                     7   Tel: (303) 225-2419
                         Email: veronica.vongrabow@jacksonlewis.com
                     8
                         Attorney for Defendants
                     9   Customer Connexx, LLC and ARCA, Inc.

                10
                11                                     UNITED STATES DISTRICT COURT

                12                                           DISTRICT OF NEVADA

                13        DANIELLE CURLEY, on behalf of herself               Case No. 2:18-cv-00233-KJD-GWF
                          and all others similarly situated
                14
                                         Plaintiff,
                15
                                  vs.                                         STIPULATED MOTION FOR
                16                                                            EXTENSION OF TIMETO RESPOND
                          CUSTOMER CONNEXX LLC; ARCA,                         TO PLAINTIFF’S MOTION FOR
                17        INC.; and DOES 1 through 50, inclusive,             CIRCULATION OF NOTICE
                                                                              PURSUANT TO 29 U.S.C. § 216(b)
                18                       Defendants.
                19
                20
                                 Plaintiff Danielle Curley, and Defendants Customer Connexx LLC and ARCA, Inc.
                21
                         (“Defendants”), by and through their undersigned counsel, hereby stipulate to an extension of time,
                22
                         up to and including Tuesday, February 26, 2019, for Defendants to respond to Plaintiff’s Motion
                23
                         for Circulation of Notice Pursuant to 29 U.S.C. § 216(b) (“Motion for Circulation”), and as grounds
                24
                         for this Stipulated Motion, states as follows:
                25
                                 1.     On February 5, 2019, Plaintiff filed her Motion for Circulation with the Court [Dkt
                26
                         19]. The deadline for Defendants to respond to the Motion for Circulation is set for February 19,
                27
                         2019.
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-00233-APG-GWF Document 23 Filed 02/13/19 Page 2 of 2




                     1          2.      Due to defense counsel scheduling conflicts, including a preplanned trip out of the

                     2   country, Defendants request an additional seven (7) days to respond to the Motion for Circulation.

                     3          3.      The parties respectfully request the Court grant this extension of time, up to and

                     4   including February 26, 2019.

                     5          4.      This is the first motion for extension requested pertaining to the Motion for

                     6   Circulation.

                     7          This stipulation is presented in good faith and not for purposes of delay.

                     8          Dated this 13th day of February, 2019.

                     9   THIERMAN BUCK LLP                                    JACKSON LEWIS P.C.

                10
                         s/ Mark R. Theirman                                  s/ Veronica von Grabow
                11       Mark R. Theirman, Bar No. 8285                       Paul T. Trimmer, Bar No. 9291
                         Joshua D. Buck , Bar No. 12187                       3800 Howard Hughes Pkwy., Suite 600
                12       7287 Lakeside Drive                                  Las Vegas, NV 89169
                         Reno, Nevada 89511
                13                                                            Veronica von Grabow
                14       Attorney for Plaintiff                               admitted pro hac vice
                         Danielle Curley                                      950 17th Street, Suite 2600
                15                                                            Denver, CO 80202

                16                                                            Attorneys for Defendants
                                                                              Customer Connexx LLC and ARCA, Inc.
                17
                18                                            ORDER
                19                                            IT IS SO ORDERED.
                20
                21
                                                              United
                                                              UNITED States DistrictMAGISTRATE
                                                                        STATES       Judge     JUDGE
                22
                                                              Dated:     February 14, 2019
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
